Originally heard in the Court of Appeals 7 September 2017. By opinion entered 17 October 2017, this Court vacated the trial court's judgment against Defendant. State v. Brawley, ___ N.C. App. ___, 807 S.E.2d 159 (2017).By opinion entered 6 April 2018, the Supreme Court of North Carolina reversed this Court's opinion and remanded this case to this Court for consideration of a previously unresolved issue raised in Defendant's appeal. State v. Brawley, 370 N.C. 626, 811 S.E.2d 144 (2018).VACATED. REMANDED.